Citation Nr: 1011119	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  05-26 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD) and depressive disorder.

2.  Entitlement to service connection for erectile 
dysfunction (ED) to include as secondary to an acquired 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from May 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's service connection claims for PTSD and ED, among 
other claims.

Jurisdiction over this matter was transferred to the Buffalo, 
New York RO after the issuance of the November 2004 rating 
decision.

This matter was remanded for additional development and 
adjudication in the Board's July 2008 decision.

A January 2009 rating decision issued by the Huntington, West 
Virginia RO granted service connection for the Veteran's 
lumbar spine condition and assigned an initial disability 
rating of 20 percent.  A notice of disagreement (NOD) 
detailing the Veteran's objection to this assigned initial 
disability rating has not been received.  This claim is 
therefore not before the Board for its consideration.

In a January 2010 statement, the Veteran indicated that he is 
represented by the New York State Division of Veterans' 
Affairs.  He also submitted a new authorization appointing 
this organization as his representative.

The Veteran submitted evidence pertinent to the claim on 
appeal in September 2009 subsequent to the issuance of the 
September 2009 supplemental statement of the case (SSOC).  
This evidence, namely copies of documents contained in his 
service treatment records, was not accompanied by a waiver of 
RO consideration.  However, such a waiver is unnecessary as 
this evidence is was previously considered.  See 38 C.F.R. § 
20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded this claim to afford the 
Veteran a VA examination.  The Board asked that if PTSD was 
diagnosed, the examiner should provide an opinion as to what 
stressors support the diagnosis.  Further, if the stressor 
was related to a personal assault, the examiner was asked to 
provide an opinion as to whether there was evidence of 
behavior changes in response to the stressor.

In addition, the examiner was asked to review the claims 
folder and note such review in the examination report.  The 
Veteran underwent VA examinations in October 2008, and July 
2009.  

The July 2009 examiner did not report whether the claims 
folder was reviewed, but made no reference to evidence other 
than that furnished by the Veteran at the examination or that 
was reported in the October 2008 examination report.  The 
October 2008 examiner reported that the claims folder was 
reviewed, but made no reference to service treatment or 
personnel records.  

Both examiners diagnosed PTSD, and the second examiner opined 
that it was, at least in part related to service.  Neither 
examiner provided an opinion as to what stressors supported 
their diagnosis.  The first examiner wrote that "given the 
lack of information supportive of these events having 
occurred [the Veteran's reports of sexual assault and a 
grenade explosion], this clinician cannot offer any opinion 
beyond conjecture concerning the likelihood that veteran 
suffers service connected PTSD, although there appears to be 
little doubt he does suffer PTSD."

The examiners did not respond to the Board's question as to 
whether there was evidence of behavior changes in response to 
the claimed sexual assault in service.

The second examiner wrote that it was unclear what stressor 
supported the diagnosis of PTSD, but that it was clear the 
Veteran had PTSD.  The provisions of DSM IV seem, however, to 
require a finding that the person being diagnosed was exposed 
to a specific stressor.  The first examiner also failed to 
specify the stressors supporting his diagnosis.  

The Board commits error when it relies on such speculative 
opinions.  Hood v. Shinseki, 23 Vet. App. 295 (2009).  

Finally, a remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In Stegall the Court held that "where 
. . . the remand orders of the Board . . . are not complied 
with, the Board itself errs in failing to insure compliance."  
Id.  Because the examiners did not answer the questions asked 
in the prior remand, the examination reports do no comply the 
terms of the prior remand.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination by a psychiatrist or 
psychologist, who preferably has not 
previously examined him, to determine 
whether he meets the criteria for a 
diagnosis of PTSD, and, if so, whether 
there is evidence of behavioral changes in 
response to the claimed sexual assault.  

The examiner should acknowledge the 
previous diagnoses of PTSD.

The veteran's claims file, to include a 
complete copy of this remand, must be 
provided to the psychiatrist or 
psychologist designated to examine the 
veteran, and the examination report or an 
addendum, should reflect consideration of 
the file and the remand.  The examiner's 
attention is drawn to the reports of sleep 
walking in service.  A rationale should be 
provided for all opinions.

The examiner is advised that one way that 
if a stressor consists of a personal 
assault, it can be verified through an 
examiner's opinion that there is evidence 
of behavior changes in response to the 
assault.    

If a diagnosis of PTSD is deemed 
appropriate, the examiner should identify 
the stressor(s) underlying the diagnosis.  
If the opinion indicates that the veteran 
has PTSD resulting, in whole or in part, 
from a sexual assault stressor, the 
examiner should opine whether or not the 
veteran's ED is etiologically related to 
the PTSD or, in the alternative, is the 
result of medication provided for the 
PTSD.  The examiner(s) should provide a 
rationale for this opinion.

If a diagnosis other than PTSD is found to 
be warranted, the examiner should provide 
an opinion as to whether that diagnosis is 
at least as likely as not (50 percent 
probability) related to any incident of 
service.

If an opinion cannot be provided without 
resort to speculation, the examiner should 
provide a rationale as to why this is so.

2.  The agency of original jurisdiction 
should review the examination report to 
insure that it contains all information 
and opinions requested in this remand.

3.  If the benefit sought remains denied, 
the AOJ should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






